
	

114 HR 218 IH: CHAMPVA Children’s Protection Act of 2015
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 218
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Ms. Brown of Florida (for herself and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the maximum age for children eligible for
			 medical care under the CHAMPVA program.
	
	
 1.Short titleThis Act may be cited as the CHAMPVA Children’s Protection Act of 2015. 2.Increase of maximum age for children eligible for medical care under CHAMPVA program (a)IncreaseSection 1781(c) of title 38, United States Code, is amended—
 (1)by striking twenty-three and inserting twenty-six; and (2)by striking twenty-third birthday and inserting twenty-sixth birthday.
 (b)Effective DateThe amendments made by subsection (a) shall apply with respect to medical care provided on or after the date of the enactment of this Act.
			
